Conlan, J.
The action was one upon contract for the purchase and delivery of certain goods, which the defendants were requested to furnish to the plaintiff. The trial justice, in his charge to the jury, distinctly submitted to them each and every one of the fourteen requests by the defendants in the precise language requested, *749in addition to the general question that they were to determine under the contract whether the plaintiff was entitled to have delivered to him a distinct article, as to which testimony had been adduced upon the trial, and there were no exceptions by the defendants to any portion of the charge. There was no refusal and, therefore, no exception to a refusal. The jury, after their deliberations, reached the conclusion that the plaintiff was entitled to recover. There was no dispute as to the amount if the jury found for the plaintiff.
We are not inclined to disturb this finding, and the judgment and order appealed from must be affirmed, with costs.
Hascall and Schuchman, JJ., concur.
Judgment and order affirmed, with costs.